                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KEVIN S. TURNER,                                     )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 1:18-cv-03856-JRS-MJD
                                                     )
WARDEN,                                              )
                                                     )
                             Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Kevin S. Turner petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number IYC 18-08-0027. For the reasons

explained in this Order, Mr. Turner’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
        B.         The Disciplinary Proceeding

        On August 3, 2018, Indiana Department of Correction (IDOC) Correctional Officer Gagne

wrote a Report of Conduct charging Mr. Turner with possession of altered property, a violation of

the IDOC’s Adult Disciplinary Code offense B-228. The Report of Conduct states:

        At approximately 0950 AM on 08/03/18 Offender Turner #922829 02 12M was
        advised to pick up his KOPs. Medical contacted North to advise that they have not
        received their offender. At 950 AM Offender Turner arrives to North and explains
        that he had gone to receiving. His whereabouts were unknown. I Ofc R. Gagne
        removed and confiscated the property that he had arrived with. Upon the search of
        his property three items were discovered. A fake legal documents book with a cut
        out of what seemed to hold a cell phone[, a] copper wired material attached to what
        seemed to be a phone charger. Along with several white pills wrapped in plastic.

Dkt. 8-1.

        Mr. Turner was notified of the charge on August 7, 2018, when he received the Screening

Report. Dkt. 8-4. He pleaded not guilty to the charge, indicated he did not wish to call any

witnesses, and asked for physical evidence. Mr. Turner asked for video evidence of him at the

medical desk on August 3, 2018, at 9:50 a.m., telling them he did not take keep-on-person (KOP)

medications. Id.

        A hearing was held on August 25, 2018. Mr. Turner admitted his guilt and signed the

Report of Disciplinary Hearing form next to the statement “I’m guilty.” Dkt. 8-6. Based on that

statement and the staff reports, the hearing officer found Mr. Turner guilty. Id. The sanctions

imposed were a thirty-day earned-credit-time deprivation, a written reprimand to not commit the

offense again, twenty days of extra work duty, and fifteen days loss of JPay, commissary, and

telephone usage. Id. The hearing officer noted the reason for the sanction was due to the nature of

the offense. Id.




                                                 2
       Mr. Turner appealed to the Facility Head and the IDOC Final Reviewing Authority, both

of which were denied. Dkts. 8-7, 8-8, & 8-9. He then brought this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

       C.      Analysis

       In his petition, Mr. Turner presents three grounds for relief: (1) that although the Report of

Conduct was for a weapons charge, no weapon existed; (2) he was induced into pleading guilty by

a promise to reduce the charge to a C-353 (unauthorized possession of property); and (3) the writer

of the Report of Conduct used the phrase “cell phone and charger” to inflate the case and prejudice

him. Dkt. 2 at 2-3. The Court discusses each ground in turn.

               1.     Ground One

       Mr. Turner’s first ground for relief is a challenge to the sufficiency of the evidence to prove

the charged conduct. Officer Gagne reported finding an altered book and a copper wire likely used

as a cell phone charger. Dkt. 8-1. Based on these items being found, Mr. Turner was charged with

a violation of the offense B-228. Mr. Turner argues that this offense requires the property to be

used as a weapon, and Officer Gagne did not find a weapon. Mr. Turner is mistaken. He is referring

to a version of the offense definitions that defined the B-228 offense to require that the property

has been altered or modified “for the purpose of being a weapon.” However, the current version

of B-228 drops the weapons requirement. The current IDOC Adult Disciplinary Process Appendix

of Offenses defines this offense:

               228    Possession of Altered Property

               Unauthorized possession of any item of property that has been
               altered or modified from its intended use or purpose.

Dkt. 8-11 (IDOC Adult Disciplinary Process Appendix of Offenses, effective June 4, 2018).

Because Mr. Turner’s offense occurred on August 3, 2018, after the effective date of the

                                                 3
definition’s modification, his argument is without merit. Even so, the Court will apply the

following standard of review to consider Mr. Turner’s sufficiency of the evidence claim.

       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

(citation and quotation marks omitted). The “some evidence” standard is much more lenient than

the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

“[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

       There is “some evidence” to support the hearing officer’s decision. The book had been

altered or modified for use to conceal a cell phone, and copper wire had been altered to be used as

a cell phone charger. For these reasons, ground one is denied.

               2.      Ground Two

       Mr. Turner contends that he was induced to plead guilty to the B-228 offense with an

understanding that it would be reduced to a C-353 offense. Dkt. 2 at 2. He believes that he pleaded

guilty to a weapons charge, likely referring to the outdated definition of the B-228 offense. He

stresses in his petition that he “did not know [he was pleading guilty to] a weapons charge.” Id.

       As with ground one, Mr. Turner’s argument is based on an erroneous understanding of the

facts. On the record before the Court, there is no mention of a weapon. The Report of Conduct

reflects the offense as “possession of altered property.” Dkt. 8-1. The screening report reflects the

offense as “poss. of altered property.” Dkt. 8-4. And the Report of Disciplinary Hearing lists the



                                                 4
charge as “poss. of altered property.” Dkt. 8-6. Mr. Turner’s signature appears twice on the latter

form. Id.

       Additionally, there is no evidence in the record that there was any type of plea agreement,

deal, or inducement. The only assertion of an inducement is Mr. Turner’s own claim, made in his

administrative appeals and in this action. See dkts. 2, 8-7, & 8-9. It also logically follows that if

there had been any deal to plead to a lesser offense, the time for doing so would have been when

the Report of Disciplinary Hearing was completed and signed. It is this report on which the

sanctions are listed and enforced.

       Mr. Turner’s motivation for raising this claim appears to be that he believes he pleaded

guilty to a weapons charge, which as explained in the discussion of ground one is an erroneous

belief. Additionally, there is no evidence or even suggestion that a plea deal was made or

contemplated. See Wykoff v. Resig, 613 F. Supp. 1504, 1508 (N.D. Ind. 1985) (no evidence

showing anyone induced the petitioner to plead guilty, other than his own claim, which is

insufficient to support the ground for relief). On these facts, therefore, Mr. Turner’s request for

habeas corpus relief on ground two is denied.

               3.      Ground Three

       Mr. Turner’s final ground for relief argues that the Report of Conduct was written with

language intended to “inflate” the case and prejudice him. Dkt. 2 at 3. This is a frivolous

contention, both factually and legally. Taking the record as presented, the Report of Conduct is

not inflated and does no more to prejudice Mr. Turner than the actual offense. The report does not

claim a cell phone was found, only that the space dug out of the book appeared to be for

concealment of a cell phone. But even if the report was in some way “inflated,” without more it

does not constitute a due process violation. See generally McPherson v. McBride, 188 F.3d 784



                                                 5
(7th Cir. 1999) (“[W]e have long held that as long as procedural protections are constitutionally

adequate, we will not overturn a disciplinary decision solely because evidence indicates the claim

was fraudulent.”) (citations omitted)). Habeas corpus relief on ground three is denied.

       D.       Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Turner to the relief he seeks.

Accordingly, Mr. Turner’s petition for a writ of habeas corpus must be denied and this action

dismissed with prejudice.

       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.


        Date:_________________
                10/16/2019




Distribution:

Kevin S. Turner
922829
New Castle Correctional Facility - Inmate Mail/Parcels
1000 Van Nuys Road
New Castle, In 47362

Marjorie H. Lawyer-Smith
Indiana Attorney General
marjorie.lawyer-smith@atg.in.gov




                                                6
